           Case 4:20-cv-00110-MW-MAF Document 9-5 Filed 04/06/20 Page 1 of 1
April 1, 2020                                                                                 Ballot Access News
     PARTIES ORGANIZED IN ONLY A SINGLE STATE WITH PRESIDENTIAL CANDIDATES

State              Year                                     Party               Presidential Candidate
Alabama            1968    National Democratic of Alabama                     Hubert Humphrey
Alaska             2008    Alaskan Independence                               Chuck Baldwin
Arizona            1932    Arizona Progressive Democratic                     Franklin D. Roosevelt
Arkansas           1992    Independent Party                                  Ross Perot
California         2016    American Independent                               Donald Trump
Colorado           2016    Approval Voting                                    Frank Atwood
Connecticut        2008    Independent Party                                  Ralph Nader
Delaware           2004    Independent Party                                  Ralph Nader
Florida            2004    Ecology Party                                      Ralph Nader
Georgia            1944    Independent Democratic                             Thomas Dewey
Hawaii             2008    Independent Party                                  Ralph Nader
Idaho               --     --                                                 --
Illinois           1988    Illinois Solidarity                                Lenora Fulani
Indiana            1932    National                                           John Zahnd
Iowa                --     --                                                 --
Kansas             1968    Conservative                                       George Wallace
Kentucky            --     --                                                 --
Louisiana          1992    Prudence, Action, Results                          Ross Perot
Maine               --     --                                                 --
Maryland           2004    Populist                                           Ralph Nader
Massachusetts      1992    Independent Voters Party                           Howard Phillips
Michigan           1936    Commonwealth                                       William Lemke
Minnesota          2016    Independence                                       Evan McMullin
Mississippi         --     --                                                 --
Missouri           1924    Liberal                                            Robert La Follette
Montana             --     --                                                 --
Nebraska           2004    Nebraska Party                                     Michael Peroutka
Nevada             1892    Silver                                             James B. Weaver
New Hamp.           --     --                                                 --
New Jersey         1960    Conservative                                       J. Bracken Lee
New Mex.           2016    Better for America                                 Evan McMullin
New York           1980    Liberal                                            John B. Anderson
North Carolina     1980    Independent Party                                  John B. Anderson
North Dakota        --     --                                                 --
Ohio                --     --                                                 --
Oklahoma            --     --                                                 --
Oregon             2008    Peace                                              Ralph Nader
Pennsylvania       1968    Constitutional                                     George Wallace
Rhode Island        --     --                                                 --
South Carolina     2016    Independence                                       Evan McMullin
South Dakota        --     --                                                 --
Tennessee           --     --                                                 --
Texas              1944    Texas Regulars                                     Unpledged electors
Utah               2016    Independent American                               Rocky Giordani
Vermont            2000    Progressive                                        Ralph Nader
Virginia           1960    Virginia Conservative                              C. Benton Coiner
Washington         1936    Christian                                          William Dudle Pelley
West Virginia       --     --                                                 --
Wisconsin           --     --                                                 --
Wyoming             --     --                                                 --


                        ____________________________________________________________
          Ballot Access News, Bx 470296, San Francisco CA 94147 (415) 922-9779, richardwinger@yahoo.com            6
                                                                                                  Exhibit D
